Dismissed and Memorandum Opinion filed September 16, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00553-CR
                               NO. 14-14-00554-CR

                  CHRISTOPHER LEE WATSON, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 248th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1391340 & 1391342

               MEMORANDUM                         OPINION
      In these appeals, appellant entered guilty pleas to two charges of compelling
prostitution by a minor. In both cases, appellant and the State agreed that
appellant’s punishment would not exceed confinement in prison for more than
forty years. In accordance with the terms of this agreement with the State, the trial
court sentenced appellant in each case on July 2, 2014, to confinement for thirty
years in the Institutional Division of the Texas Department of Criminal Justice,
with the sentences to be served concurrently. Appellant filed a timely, written
notice of appeal of both cases. We dismiss the appeals.

      In each case, the trial court entered a certification of the defendant’s right to
appeal in which the court certified that each is a plea bargain case, and the
defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). An agreement that
places a cap on punishment is a plea bargain for purposes of Texas Rule of
Appellate Procedure 25.2(a)(2). Waters v. State, 124 S.W.3d 825, 826–27 (Tex.
App.—Houston [14th Dist.] 2003, pet. ref=d) (holding reviewing court lacked
jurisdiction where defendant pled guilty with a sentencing cap of ten years, even
though trial judge mistakenly certified defendant had right of appeal); Threadgill v.
State, 120 S.W.3d 871, 872 (Tex. App.—Houston [1st Dist.] 2003, no. pet.)
(holding statement in record indicating that there was no agreed recommendation
did not convert proceeding into an open plea where plea was entered pursuant to
agreed sentencing cap); see also Shankle v. State, 119 S.W.3d 808, 813 (Tex.
Crim. App. 2003) (stating sentence-bargaining may be for recommendations to the
court on sentences, including a recommended “cap” on sentencing).

      The trial court’s certifications are included in the supplemental records on
appeal. See Tex. R. App. P. 25.2(d). The records support the trial court’s
certifications. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeals.


                                   PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).



                                          2